Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 1 of 24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 2 of 24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 3 of 24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 4 of 24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 5 of 24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 6 of 24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 7 of 24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 8 of 24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 9 of 24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 10 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 11 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 12 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 13 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 14 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 15 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 16 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 17 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 18 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 19 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 20 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 21 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 22 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 23 of
                                      24
Case 1:20-cv-21553-MGC Document 353-5 Entered on FLSD Docket 09/11/2020 Page 24 of
                                      24
